Dear Mr. Oster:
You have requested an opinion from our office on whether the Louisiana State Board of Private Investigator Examiners ("Board") can adopt a rule requiring each private investigator complete at least eight (8) hours of approved investigative education in order to qualify to renew their license. You refer specifically to Rule 518 passed by resolution on May 20, 1996.
Title 37, Chapter 56 of the Louisiana Revised Statutes covers the purpose and duties of the Board. Two statutes, LSA R.S. 37:3505A(3) and B(2), are of direct interest here. Both statutes define the power, duties and responsibilities of the Board. These statutes should be read with the definition of "Rules" as stated in LSA R.S. 49:951(6) in mind. It states in relevant part, "`Rule' includes, but is not limited to, any provision for fees, fines, prices or penalties, the attainment or loss of preferential status, and the criteria or qualifications for licensure or certification by an agency."  Under the provision of LSA R.S. 37:3505, the Board may:
  A(3) Adopt rules and regulations to govern the practice of a private investigator in the state of Louisiana
  B(2) Prescribe and adopt regulations, standards, procedures, and policies governing the manner and conditions under which credit shall be given by the board for participation in professional education such as the board may consider necessary and appropriate to maintain the highest standards of the private investigator industry in the state of Louisiana
To further support this position granting the Board discretion in creating rules, it will be helpful to refer to LSA R.S. 37:3514. This article defines the aspects of a registration card required of all private investigators performing functions and duties in the State of Louisiana. The article states, in pertinent part:
  A(4)(b) To be eligible to apply for a registration card, an individual shall have the same qualifications required of an applicant listed under R.S. 37:3507
  F(1) Registration cards issued by the board shall be valid for one year . . . The renewal application shall include a statement by the registrant that he continues to meet the qualifications for a private investigator as set forth by the board. The renewal application shall be accompanied by a statement from a licensee that the registrant has satisfactorily completed the required training as prescribed by the board.
These articles should be read to allow the Board the ability to impose additional qualifications upon applicants. These articles would not allow the Board to renew registration cards for applicants that do not meet the minimum qualifications for obtaining a license required by legislation under LSA R.S. 37:3507, as required in LSA R.S. 37:3514A(4)(b) above.
Based on the statutes referenced above and the fact that the Board followed the administrative procedures required under LSA R.S. 37:3524, LSA R.S. 49:953, LSA R.S. 49:954, and LSA R.S. 49:954.1, it is the opinion of this office that Rule 518 requiring continuing education within a one-year period prior to license renewal is within the powers designated to the Board. I believe the above should sufficiently answer your request. Should you need additional information please do not hesitate to contact this office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ______________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI/CHB;jnp
cc:  Mr. Camille F. Gravel, General Counsel, LSBPIE
Date Released:  May 1, 2003
  CHARLES H. BRAUD, JR. Assistant Attorney General